Citation Nr: 0736558	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  03-16 754	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for status post-operative 
stenotic, coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran retired from active duty in May 1992.  He served 
more than 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the veteran's claim of 
service connection for hypertension.

In March 2004, the veteran advised VA that he had relocated 
to Georgia and his claims folder was transferred to the 
Atlanta, Georgia, RO.  When this matter was before the Board 
in December 2004, it was remanded for further development.  
In doing so, the Board recharacterized the issue on appeal as 
entitlement to service connection for status postoperative 
stenotic, coronary artery disease.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, his 
status post-operative stenotic, coronary artery disease, had 
its onset during service.


CONCLUSION OF LAW

Status post-operative stenotic, coronary artery disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
status post-operative stenotic, coronary artery disease.  
This is a complete grant of the benefit sought on appeal.  
Thus, a discussion of VA's duties to notify and assist is 
unnecessary.

In support of this claim, the veteran emphasizes that he was 
diagnosed as having high cholesterol on numerous occasions 
during service and maintains that his heart disease is 
related to those in-service findings.  Further, he notes that 
the physician who performed the January 2005 VA cardiac 
examination attributed his coronary artery disease to his 
hypercholestemia, and opined that the disease existed prior 
to his myocardial infarction in 2003 and may have had its 
onset during service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, for certain chronic 
diseases, such as cardiovascular-renal disease, which 
includes organic heart disease and hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  The presumption may be rebutted by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Consistent with the veteran's contentions, in the December 
2004 remand the Board observed that the service medical 
records show that the veteran was seen for high cholesterol 
and was diagnosed as having hypercholesterolemia.  In 
addition, the Board noted that in November 1989 he was not 
cleared for the Army's physical fitness and testing program 
because a consultation with a cardiology specialist was 
indicated for further evaluation and risk factor modification 
counseling.  

Pursuant to the Board's remand instructions, in January 2005 
he was afforded a formal VA cardiac examination.  At the 
outset of his report, the physician indicated that he had 
reviewed the veteran's claims folder and discussed the 
veteran's pertinent medical history.  He observed that the 
veteran served on active duty from August 1971 until May 1992 
and had a myocardial infarction in 2003.

Following his physical examination of the veteran, and based 
on his review of his medical history and the results of 
diagnostic testing, the physician indicated that the 
veteran's coronary artery disease was due to his family 
history, hypercholestemia and hypertension.  The examiner 
opined that the condition likely pre-existed his 2003 
myocardial infarction.  In support, he reasoned that the 
veteran had an ST elevation myocardial infarction with 
significant triple-vessel disease needing emergency bypass 
surgery, as opposed to acute single-vessel plaque.  The 
physician added that, given that he had multiple locations of 
plaque, it was possible that the condition had its onset 
during service.  

The opinion offered by the January 2005 VA examiner is the 
only competent medical evidence that addresses the onset or 
etiology of the veteran's heart disease.  In light of the in-
service findings and diagnoses, and the January 2005 VA 
physician's opinion, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for status post-operative 
stenotic, coronary artery disease.


ORDER

Service connection for status post-operative stenotic, 
coronary artery disease, is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


